     Case
      Case1:17-cr-00151-AJN
           1:17-cr-00151-AJN Document
                              Document381-1
                                       382 Filed
                                            Filed04/15/20
                                                  04/15/20 Page
                                                            Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------- X                                        4/15/2020
                              :
UNITED STATES OF AMERICA      :            ORDER
                              :
            - v. –
                              :            S4 17 Cr. 151 (AJN)
ROBERT PIZARRO and            :
JUAN RIVERA,                  :
                              :
               Defendants.    :
                              :
----------------------------- X

     Upon the application of the Government and the defendants,

Robert Pizarro and Juan Rivera, it is hereby ORDERED:

     1.   The clerk of court for the Southern District of New York

shall (a) provide current defense counsel for Robert Pizarro (Jane

S. Meyers, Esq.) and Juan Rivera (Peter Langrock, Esq.) with copies

of the defendants’ sealed filings bearing their docket number,

along with any resulting sealed order from this Court, and defense

counsel may share those filings with the Government without further

order from this Court; and (b) provide the Government with copies

of the Government’s sealed filings bearing their docket number,

along with any resulting sealed order from this Court, and the

Government may share those filings with defense counsel without

further order from this Court.

     2.   With    respect    to   sealed    documents    provided     by   the


                                     1
     Case
      Case1:17-cr-00151-AJN
           1:17-cr-00151-AJN Document
                              Document381-1
                                       382 Filed
                                            Filed04/15/20
                                                  04/15/20 Page
                                                            Page22ofof33



Government to current defense counsel under the procedure set forth

above in Paragraph 1, the Government will designate as “attorney’s

eyes only” any document that the Government believes should not be

shared with the defendants due to witness safety concerns.                 Any

document designated attorney’s eyes only by the Government shall

not be shared with the defendants absent further court order.              To

the extent it is feasible to do so, the Government will provide

current defense counsel with a redacted version of any document

designated “attorney’s eyes only” that may be shared with the

defendants.

     3.   To the extent either the Government or defense counsel

does not share a sealed filing with the other party pursuant to

the procedure set forth above in Paragraph 1, the Government or

defense counsel shall inform the other party of the reason for not

sharing the sealed filing.

     4.   The parties may seek further relief from the Court if

they cannot reach agreement about the sharing of sealed filings

after being provided with numbered copies, or about whether any

document should be viewed on an attorney’s eyes only basis, and

any such request for further relief shall be filed within 30 days




                                     2
     Case
      Case1:17-cr-00151-AJN
           1:17-cr-00151-AJN Document
                              Document381-1
                                       382 Filed
                                            Filed04/15/20
                                                  04/15/20 Page
                                                            Page33ofof33



of the parties’ receipt of all sealed documents from the clerk of

court.

Dated:    New York, New York
          April 15, 2020



                                   __________________________________
                                   THE HONORABLE ALISON J. NATHAN
                                   UNITED STATES DISTRICT JUDGE




                                     3
